Order
PER CURIAM.
The United States Beef Corporation (USBC), doing business as Arby’s, appeals from a decision of the Labor and Industrial Relations Commission allowing unemployment benefits. On May 6, 2003, the Commission granted benefits to Michael Genuik, whom USBC terminated for allegedly harassing several female subordinates. USBC claims the Commission erred in allowing benefits, because the record does not contain sufficient competent and substantial evidence to support the award and because the Commission’s findings are contrary to well-established precedent, in that USBC discharged the employee for cause. USBC claims Genuik violated its policies and demonstrated unacceptable behavior by sexually harassing female subordinates on numerous occasions.
Affirmed. Rule 84.16(b).